Citation Nr: 0726263	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to Priority Group 3 veteran's status.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1944 
to November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision of the Department of 
Veterans' Affairs Medical Center (VAMC) in Palo Alto, 
California, that confirmed the veteran's Priority Group 5 
enrollment in the VA health care system.  The veteran 
appealed this decision.  He argues that he should be enrolled 
in Priority Group 3 based on his being awarded the Purple 
Heart.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to VA regulations at 38 C.F.R. § 17.36, veteran 
claimants are broken down into eight priority groups in 
determining priority and eligibility for VA treatment.  The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based, in pertinent part, on the 
following order of priority:

(3)	Veterans who are former prisoners of 
war; veterans awarded the Purple Heart; 
veterans with a singular or combined 
rating of 10 percent or 20 percent based 
on one or more service-connected 
disabilities; veterans who were 
discharged or released from active 
military service for a disability 
incurred or aggravated in the line of 
duty; veterans who receive disability 
compensation under 38 U.S.C.A. § 1151; 
veterans whose entitlement to disability 
compensation is suspended pursuant to 38 
U.S.C.A. § 1151, but only to the extent 
that such veterans' continuing 
eligibility for that care is provided for 
in the judgment or settlement described 
in 38 U.S.C.A. § 1151, veterans whose 
entitlement to disability compensation is 
suspended because of the receipt of 
military retired pay; and veterans 
receiving compensation at the 10 percent 
rating level based on multiple 
noncompensable service- connected 
disabilities that clearly interfere with 
normal employability. 

(4)	Veterans who receive increased 
pension based on their need for regular 
aid and attendance or by reason of being 
permanently housebound and other veterans 
who are determined to be catastrophically 
disabled by the Chief of Staff (or 
equivalent clinical official) at the VA 
facility where they were examined. 

(5)	Veterans not covered by 38 C.F.R. § 
17.36(b)(1) through (b)(4) of this 
section who are determined to be unable 
to defray the expenses of necessary care 
under 38 U.S.C.A. § 1722(a). 

The veteran maintains that he should receive Priority Group 3 
veteran's status because he earned a Purple Heart during his 
active service.  Specifically, he contends that he suffered a 
bullet wound in the Philippines during the spring of 1945, 
and that he was hospitalized for that wound and other wounds 
for several months.  He states that he was told that his 
discharge papers would be updated to reflect that he was 
eligible to receive the Purple Heart.  He does not understand 
why the appropriate papers were never filed/completed.

A review of the file fails to show that a request for the 
veteran's service medical or personnel records was made.  
Such records should be obtained.  38 C.F.R. § 3.159 (c)(2) 
(2006).




Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service medical and 
service personnel records.  Ask the 
National Personnel Records Center, and/or 
any other appropriate organization, to 
verify whether or not the veteran received 
the Purple Heart.  All responses should be 
appropriately recorded in the claims file.

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative, if any, a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

